DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims dated 7/29/2019 are subjected to the following restriction requirement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to methods, classified in G16H 20/10.
II. Claims 16-30, drawn to methods, classified in C12Q 2600/106.
III. Claims 31-34, drawn to methods, classified in G01N 2800/52.
IV. Claims 35-41, drawn to methods, classified in C12Q 1/6827.
V. Claims 42-48, drawn to methods, classified in G16H 50/30.
VI. Claims 49-50, drawn to methods, classified in C12Q 1/6883.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the have materially different modes of operation. Invention I operates by administering a telomerase inhibitor to a patient that has a triple negative status with regards to absence of mutations in JAK2, CALR and MPL. Invention II operates by administering a telomerase inhibitor to a patient that has an HMR in regards to a mutation in at least one of the following genes: ASXL1, EZH2, SRSF2 and IDH1/2. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation. Invention I operates by administering a telomerase inhibitor to a patient that has a triple negative status with regards to absence of mutations in JAK2, CALR and MPL. Invention III operates by administering a telomerase inhibitor to a patient that has cells present in a biological sample determined to have average relative telomere length that is determined to in the 50th percentile or less relative to telomere length range determined from one or more known standards. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. Invention I is designed to treat a patient that has myelofibrosis with a telomerase inhibitor, operates by administering a telomerase inhibitor to a patient that has a triple negative status with regards to absence of mutations in JAK2, CALR and MPL. Invention IV is designed to select a patient most likely to benefit from treatment with a telomerase and operates by testing a patient for triple negative status.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. Invention I is designed to treat a patient that has myelofibrosis with a telomerase inhibitor, operates by administering a telomerase inhibitor to a patient that has a triple negative status with regards to absence of mutations in JAK2, CALR and MPL. . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. Invention I is designed to treat a patient that has myelofibrosis with a telomerase inhibitor, operates by administering a telomerase inhibitor to a patient that has a triple negative status with regards to absence of mutations in JAK2, CALR and MPL. Invention VI is designed to monitor therapeutic efficacy in a subject with myelofibrosis, operates by measuring the hTERT expression level in a biological sample obtained from the patient after administration of a telomerase inhibitor and functions to compare the hTERT expression level in the biological sample to a baseline hTERT expression level prior to administration of the telomerase inhibitor. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. Invention II operates by administering a telomerase inhibitor to a patient that has an HMR in regards to a mutation in at least one of the following genes: ASXL1, EZH2, SRSF2 and IDH1/2. Invention III operates by administering a telomerase inhibitor to a patient that has cells present in a biological sample determined to have average relative telomere length that is determined to in the 50th percentile or less relative to telomere length range determined from one or more known standards. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. Invention II operates by administering a telomerase inhibitor to a patient that has an HMR in regards to a mutation in at least one of the following genes: ASXL1, EZH2, SRSF2 and IDH1/2. Invention IV is designed to select a patient most likely to benefit from treatment with a telomerase and operates by testing a patient for triple negative status. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. Invention II operates by administering a telomerase inhibitor to a patient that has an HMR in regards to a mutation in at least one of the following genes: ASXL1, EZH2, SRSF2 and IDH1/2. Invention V is designed to select a patient most likely to benefit from treatment with a telomerase and operates by testing the patient for HMR. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the have materially different designs and modes of operations. Invention II operates by administering a telomerase inhibitor to a patient that has an HMR in regards to a mutation in at least one of the following genes: ASXL1, EZH2, SRSF2 and IDH1/2. Invention VI is designed to monitor therapeutic efficacy in a subject with myelofibrosis and operates by measuring the hTERT expression level in a biological sample obtained from the patient after administration of a telomerase inhibitor. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. Invention III is designed to treat a patient and operates by administering a telomerase inhibitor to a patient that has cells present in a biological sample determined to have average relative telomere length that is determined to in the 50th percentile or less relative to telomere length range determined from one or more known standards. Invention IV is designed to select a patient most likely to benefit from treatment with a telomerase and operates by testing a patient for triple negative status. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. Invention III is designed to treat a patient and operates by administering a telomerase inhibitor to a patient that has cells present in a biological sample determined to have average relative telomere length that is determined to in the 50th percentile or less relative to telomere length range determined from one or more known standards. Invention V is designed to select a patient most likely to benefit from treatment with a telomerase and operates by testing the patient for HMR. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation. Invention III is designed to treat a patient and operates by administering a telomerase th percentile or less relative to telomere length range determined from one or more known standards. Invention VI is designed to monitor therapeutic efficacy in a subject with myelofibrosis and operates by measuring the hTERT expression level in a biological sample obtained from the patient after administration of a telomerase inhibitor. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions IV and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, modes of operation and functions. Invention IV is designed to select a patient most likely to benefit from treatment with a telomerase, operates by testing a patient for triple negative status and functions to select the patient if the patient has triple negative status. Invention V is designed to select a patient most likely to benefit from treatment with a telomerase, operates by testing the patient for HMR and selecting the patient if the patient has HMR. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions IV and VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, modes of operation and functions. Invention IV is designed to select a patient most likely to benefit from treatment with a telomerase, operates by testing a patient for triple negative status and functions to select the patient if the patient has triple negative status. Invention VI is designed to monitor therapeutic efficacy in a subject with myelofibrosis, operates by measuring the hTERT expression level in a biological sample obtained from the patient after administration of a telomerase inhibitor and functions to compare the hTERT expression level in the biological sample to a baseline hTERT expression level prior to administration of the telomerase inhibitor. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions V and VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the have materially different designs, modes of operation and functions. Invention V is designed to select a patient most likely to benefit from treatment with a telomerase, operates by testing the patient for HMR and selecting the patient if the patient has HMR. Invention VI is designed to monitor therapeutic efficacy in a subject with myelofibrosis, operates by measuring the hTERT expression level in a biological sample obtained from the patient after administration of a telomerase inhibitor and functions to compare the hTERT expression level in the biological sample to a baseline hTERT expression level prior to administration of the telomerase inhibitor. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Upon the election of group I:

Upon the election of group II:
The species are: methods that administer the telomerase inhibitor a patient if the patient is determined to have HMR; and methods that administer the telomerase inhibitor a patient if the patient is determined to have HMR and screening the patient for triple negative status.
Upon the election of group IV:
The species are: methods that test a patient for triple negative status; and methods that test a patient for triple negative status and screening the patient for HMR.
Upon the election of group V:
The species are: methods that test a patient for HMR; and methods that test a patient for HMR and screening the patient for triple negative status.
The species are independent or distinct because the methods require distinct determinations based on distinct sets of genes using distinct sets of reagents. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634